Name: Commission Regulation (EC) No 1229/2001 of 19 June 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  economic analysis
 Date Published: nan

 Avis juridique important|32001R1229Commission Regulation (EC) No 1229/2001 of 19 June 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 168 , 23/06/2001 P. 0005 - 0005Commission Regulation (EC) No 1229/2001of 19 June 2001amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), as last amended by Regulation 2559/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Decision 2000/418/EC of 29 June 2000 regulating the use of material presenting risks as regards transmissible spongiform encephalopathies and amending Decision 94/474/EC(3), as last amended by Decision 2001/233/EC(4), states in Annex I(1)(a)(i) that the vertebral column of bovine animals aged over 12 months is designated specified risk material and must therefore be removed as provided for in Annex I(2).(2) Additional note 1 of Chapter 2 of Annex I to Regulation (EEC) No 2658/87 stipulating, on the one hand, in paragraph 1.A that carcases, half-carcases and quarters of meat of bovine animals contain all the bones and, on the other hand, in paragraph 1.B, how the number of whole or cut ribs of products referred to in paragraph 1.A shall be counted, must be adapted from the date of entry into force of Decision 2001/233/EC since carcases, half-carcases and quarters may be presented with or without the vertebral column.(3) This measure does not involve any quantitative restriction or measure having equivalent effect in trade with non-member countries under the terms of Article 35 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(5).(4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Additional note 1 of Chapter 2 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 is amended as follows:1. Additional note 1.B shall be replaced by the following: "B. Products covered by Additional Note 1. A(a) to (g) to this Chapter may be presented with or without the vertebral column."2. the following new Additional Note 1.C shall be inserted: "C. In determining the number of whole or cut ribs referred to in Additional Note 1. A, only those attached to the vertebral column shall be taken into consideration. If the vertebral column has been removed, only the whole or cut ribs which otherwise would have been directly attached to the vertebral column shall be taken into consideration."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 31 March 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 293, 22.11.2000, p. 1.(3) OJ L 158, 30.6.2000, p. 76.(4) OJ L 84, 23.3.2001, p. 59.(5) OJ L 160, 26.6.1999, p. 21.